Pearson, J.
The failure to collect the debt is fully ae-counted for, by the facts stated in the case, and we con-; cur in the opinion that the defendants were not liable.
The delay in making sale was by the order of the plain, tiff, who directed the goods to be left in charge of Miss White ; and, after the debtor returned, he had a right to avail himself of the provisions of the Aet of the General Assembly, passed in 1844, ch. 32 — 118 Iredell’s Digested Manual. He was within the words of the statute, "a housekeeper,” and notwithstanding the levy, had a right to have the property "laid off and assigned” as the portion to which he was entitled under the provisions of the act-The “poor debtor” is in time, if he makes his application and procures the assignment to be made, at any time^be^ fore the property is changed and converted by a sale.
Pee Curiam. Judgment affirmed.